UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4892


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JEROME KINTE FARMER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:02-cr-00312-H-1)


Submitted:    July 10, 2009                 Decided:   July 20, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Kinte Farmer appeals his sentence to twenty-

four months in prison imposed in the district court’s judgment

revoking     supervised    release.              On       appeal,       Farmer   does   not

challenge    the   district    court’s          finding          that   he   violated   the

conditions of his supervised release, but he contends that his

sentence is plainly unreasonable.                We affirm.

            We will affirm a sentence imposed after revocation of

supervised    release     if   it    is     within         the    prescribed     statutory

range and not plainly unreasonable.                        United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                      We first consider whether

the sentence is procedurally or substantively unreasonable.                             Id.

at 438.      While a district court must consider the Chapter 7

policy statements, U.S. Sentencing Guidelines Manual Ch. 7, Pt.

B (2007), and the statutory requirements and factors applicable

to   revocation    sentences        under       18       U.S.C.    §§ 3553(a),     3583(e)

(2006), the district court ultimately has broad discretion to

revoke the previous sentence and impose a term of imprisonment

up to the statutory maximum.                Id. at 438-39.               Only if we find

the sentence procedurally or substantively unreasonable, must we

decide whether it is “plainly” unreasonable.                        Id. at 439.

             The district court properly determined that Farmer’s

Chapter 7 policy statement range was twenty-four months.                            See 18

U.S.C.    § 3583(e)(3)     (2006);        USSG       §    7B1.4.        In   imposing   its

                                            2
sentence, the district court noted that it had considered the

policy statements in Chapter 7, and the court sentenced Farmer

to twenty-four months in prison.          While Farmer acknowledges his

sentence “comported with the advisory guideline imprisonment,”

he contends it “contravenes the policy articulated in Chapter 7,

and the sentence is therefore plainly unreasonable.”

           Specifically, Farmer argues his sentence runs afoul of

Chapter 7 commentary explaining a revocation sentence “should

sanction primarily the defendant’s breach of trust, while taking

into   account,   to   a   limited    degree,    the    seriousness     of   the

underlying violation and the criminal history of the violator.”

See USSG ch. 7, pt. A, cmt. 3(b).                We disagree.         The same

commentary notes revocation policy statements provide “for three

broad grades of violations [that] permit proportionally longer

terms for more serious violations.”         Id.        It is undisputed that

Farmer’s most serious violation was Grade A, and with a criminal

history category IV and two-year statutory maximum, his Chapter

7 range was twenty-four months.           We conclude Farmer’s sentence

comports with Chapter 7 and is not plainly unreasonable.

           We therefore affirm the district court’s judgment.                We

dispense   with   oral     argument    because    the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED

                                      3